


EXHIBIT 10.10


Summary Description of
Named Executive Officer Compensation


Effective August 4, 2014, the annual base salary of Ronald J. Foster, who was
identified as a named executive officer in the Company’s 2014 proxy statement,
was increased from $297,440 to $325,000, pursuant to an employment agreement
dated November 6, 2014. There have been no other changes in compensation for
current officers who were identified as named executive officers in the
Company's 2014 proxy statement.










